Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 28, 1996, which denied plaintiffs request for a 90 day extension of time to complete discovery, unanimously affirmed, without costs.
Due to the total inadequacy of the record presented by appellant, we are unable to -assess the merits of this appeal. Al*294though there is a written order, there were no motion papers, no transcript of the proceedings at the preliminary conference and no statement of the court’s reasoning for us to review. Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.